Title: To John Adams from Robert Montgomery, 5 February 1780
From: Montgomery, Robert
To: Adams, John


     
      Sir
      Alicante 5 Feby 1780
     
     When I was Advised of your Arrival at Corunia I had the Pleasing hopes that Your Destination Was the Court of Madrid and Accordingly porposed myself the happiness of Paying you my devoirs there in the month of Aprile. I Also Presumed on taking the Liberty of Writing My Banker in that City Messr. Peter Casamayor & Co. to Make you a Tender of their Services in my Behalf, and to Supply you with the Money you Might have Occation for in Case you Should Chuse to Accept of it for my Account, however Since I have been deprived of the Pleasure of Seing you this Spring I hope this Will Come to hand with My Sincerest Congratulations On your Safe Arrival at Paris.
     You will no dout have Learn’d that the English have Thrown Suckers into Gibralter. It was unfortunet that Cordova had gone into porte befor those fell in with Langara’s Squadron and is to be feard that this Blow will Prolonge the War At Least on this side the Atlantic. His Excellency Benjamin Franklin Esqr. Will Probably have Informd you the Trouble I have Given him in My Particular. On the Declaration of the War the Kings Attorney And Governor’s Asessor here Insisted I Should Retire With the English Merchants Who had been Established here Notwithstanding they had Always Considered And Acknowledged Me an American Since My first Coming to the Place being yearly Enrold on the List of foraign Merchants as Such, however those became Quiet on geting What they Wanted a little Money, And I have Since Partly by Means of Mr. Franklin and Partly 
      
      by My freinds At Madrid Obtain’d an Order from his Majesty to the Governour of this Place to Consider and Protect me as a freind and Not to Cause Nor Suffer me Any farther Molestation Whatever. I Am under Infinit Obligations in this Perticular to Dr. Barnardo del Campo Secretary to the Counsil of State and Also to the Minister the Count de Florida Blanca.
     Since I had the Pleasure of Seing you I have been Remarkably Successful in Comerce and Only Wish to have it in My Power to be of Service to you or Any freind in this Quarter and have the Honour to be With the Greatest Sincerity Sir Your Most Obedient Most humble Servent
     
      Robt Montgomery
     
     
      Since Writing the Above I have Advice that Mr. Jay is Arrived at Cadiz, as Plenipotentiary to this Court. I Am Not Aquaint With this Gentleman And Should Much Esteem the favour of your Giving Me A line to him. It Would Make Me Happy to be Able to Render him Any Service here.
     
    